On Rehearing.
The defendant is charged by affidavit with having in his possession prohibited liquors. There is evidence that there was some whisky found by the officers out in the woods covered with leaves; there is evidence that defendant was or had been in close proximity to the liquor; but there is no evidence that defendant ever had the liquor in his possession, or knew that it was hidden under the leaves at the place it was found. Harbin v. State, 210 Ala. 55, 97 So. 426.
The evidence offered is entirely circumstantial. Where this is the case, there must be a complete chain connecting defendant with the crime charged. Hobdy v. State, 20 Ala. App. 44,100 So. 571.
The application must be granted, the former judgment of affirmance set aside. The motion for a new trial should have been granted, and for the error in overruling the motion the judgment is reversed and the cause is remanded.